                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

ADAM E. LANE                                                                    PETITIONER
ADC #151373

v.                              Case No. 5:19-cv-00064-KGB

WENDY KELLEY, Director,                                                        RESPONDENT
Arkansas Department of Correction

                                            ORDER

       Pursuant to the Order entered in this matter on this date, the Court dismisses petitioner

Adam E. Lane’s petition and denies the requested relief.

       So adjudged this the 18th day of February, 2020.


                                                    ________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
